DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-21 are pending in this Office Action.
Claim(s) 1, 4, 6, 10-11, 14, and 16 are amended.

Response to Arguments
Applicant's arguments filed on 06/28/2022 with respect to the rejections of claims 1-21 under 35 USC 103, in light of amended claims 1, 4, 6, 10-11, 14, and 16, have been fully considered but they are not persuasive. 
On pages 8-10 of Applicant’s Remarks, it is argued that, “Segura teaches a static optical communication system… Clearly, the static system of Segura cannot be applied to the claimed system for optical communication for autonomous vehicles which is dynamic”, and , “Segura does not appear to be applicable to the instant claims at all. Segura clearly deals with a basic static optical system”. The Examiner respectfully disagrees.
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the communication system being “dynamic”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the term “dynamic” can be found nowhere in claims 1-21, nor can the term be found anywhere in Applicant’s own specification. Secondly, the terms “static” optical communication system and “dynamic” optical communication system do not have a commonly accepted meaning in the art. Additionally, these terms can be found nowhere in reference Segura, nor can they be found anywhere in Applicant’s own specification. As such, Applicant’s argument is not clear, as the definitions of what constitutes a so-called “static” optical communication system and a so-called “dynamic” optical communication system is not clear. Thirdly, Applicant’s argument is conclusory, as the Applicant has not provided any evidence to support the assertion that 1.) Segura is a so-called “static” optical communication, and 2.) that one of ordinary skill in the art would be completely incapable of incorporating features from a so-called “static” optical communication into a so-called “dynamic” optical communication system.
In response to applicant's argument that Segura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Segura is in the field of free-space optical communications (Abst.; Par. 3) which is in the same field of Applicant’s endeavor (see, for Example, Title, Par. 6, and Claim 1 of the Instant Application). Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Segura would have suggested to one of ordinary skill in the art that it is beneficial to provide an optical communication device with an array of micromirrors, because this allows the system to direct each optical beam based on a corresponding position error towards a corresponding transmit/receive target (Abst.; Par. 4). Thus, one of ordinary skill in the art would have been motivated to incorporate such features into any an optical communication device in order to improve beam directivity, regardless of whether said device is part of a so-called “static” optical communication system or a so-called “dynamic” optical communication system. Nothing within Segura suggests that such features can only be implemented in a so-called “static” optical communication system, nor does Segura provide any teaching against incorporating such features into a so-called “dynamic” optical communication system.
On page 9 of Applicant’s Remarks, it is argued that “Segura does not use an array of micro-mirrors. Instead, Segura uses a standard OPA with large conventional mirrors”. The Examiner respectfully disagrees. As cited in the previous Office Action, Segura teaches “the example multi-axis optical steering system 214 of the WDM MP-FSO terminal 200a includes a micro-electro-mechanical system (MEMS), the multi-axis optical steering system 214 may include an array of fast steering mirrors or an optical phase array (OPA)” (Par. 37). Segura explicitly teaches that the multi-axis optical steering system 214 includes a micro-electro-mechanical system (MEMS) which may include an array of fast steering mirrors. One of ordinary skill in the art would readily understand that such MEMS mirrors are a type of micro-mirror. Thus, contrary to applicant’s assertion, Segura explicitly teaches the use of an array of micro-mirrors.
On page 9 of Applicant’s Remarks, it is argued that Segura fails to teach “an array of micromirrors that are located on a dynamically moving object (e.g., a vehicle such as a bus)”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an array of micromirrors that are located on a dynamically moving object (e.g., a vehicle such as a bus)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 9-10 of Applicant’s Remarks, it is argued that “it is not clear whether Segura actually determines the angles for the array of micromirrors”. The Examiner respectfully disagrees. As cited in the previous Office Action, Segura explicitly teaches “the multi-axis optical steering system 214 may be associated with a beam angle steering range and may use the position error 230 and the position of the transmit/receive target 110 to steer the corresponding optical beam 20 toward the transmit/receive target 110” (Par. 37), “the multi-axis optical steering system 214 (e.g., the MEMS, the array of fast steering mirrors, or the OPA) is in communication with the position sensitive detectors 228d-f and the position errors 230d-f outputted by the position sensitive detectors 228d-f drive the multi-axis optical steering system 214 to adjust a direction of each optical beam 20d-f for transmission to the corresponding transmit/receive target 110d-f. Thereafter, the multi-axis optical steering system 214 directs the transmitted optical beams 20 to the output lens 300 optically coupled thereto and defining the center transmission axis 302 (FIG. 3) and the field of view 304 (FIG. 3) configured to accommodate the beam steering angle range measured relative to the center transmission axis 302” (Par. 45), and “The multi-axis optical steering system may have a beam steering angle range. The lens may define a field of view configured to accommodate the beam steering angle range measured relative to the center transmission axis. The multi-axis optical steering system may include a micro-electro-mechanical system, an array of fast steering mirrors, or an optical phase array” (Par. 7). Thus, Segura explicitly teaches measuring a beam steering angle relative to the center transmission axis for controlling the array of fast steering mirrors, based on feedback from a plurality of position sensitive detectors (i.e. determining angles required for the array of micromirrors).
On pages 10-11 of Applicant’s Remarks, it is argued that “Brown does not teach handoffs between the vehicle and multiple infrastructure units is executed based on optical signal strength”, because, “Brown does not deal with optical signals”. The Examiner respectfully disagrees. Brown teaches “A communications handoff of the UAV from the first communications station 3201a to the second communications station 3201b may be executed… based on signal strengths of received signals from one or more of the stations, based on flight route and station locations, based on current or expected UAV location, or other factors” (Par. 277). Brown further teaches that “communications from the ground-based control system to the UAV, and vice versa, may pass over one or more networks or communication links, such as one or more cellular or other phone-based networks, over remote control radio frequency links, UHF or L-band frequency links, microwave frequency links, or other appropriate datalinks, networks, or communication paths” (Par. 264). When providing examples of such appropriate data links, Brown explicitly states “The direct wireless communication link may include, without limitation, a Bluetooth communication link, a near field communication (NFC) link, a machine-to-machine (M2M) communication link, a cellular link, an IEEE802-style (using any of the various IEEE802-based protocols) communication link, an infrared communication link, an ISM band communication link, a radio frequency identification (RFID) communication link, or another appropriate direct wireless communication link”. One of ordinary skill in the art would readily understand that an infrared communication link employs infrared optical signals. Thus, Brown explicitly teaches performing handoffs based on signal strength, wherein said signal can be any of a plurality of wireless signal types including infrared optical signals.
On pages 11-12 of Applicant’s Remarks, it is argued that “Miyata does not teach adjusting the array of micromirrors based on the determined wavelength and the power level”. The Examiner respectfully disagrees. Miyata teaches “a control method and a control apparatus for controlling the operation setting of an optical device with high accuracy” (Abst.) wherein said device that is controlled may be “a so-called MEMS mirror… capable of switching optical paths by variably controlling the swinging angle of the mirror”. Thus, Miyata is concerned with a method and apparatus for controlling the operation settings of a MEMS mirror, said operation settings including the swinging angle of the mirror. As noted above, one of ordinary skill in the art would readily understand that a MEMS mirror is a type of micro-mirror. Miyata further teaches that control of the operation settings of the optical device (i.e. MEMS mirror in the given example) is performed based on a determined wavelength and power level (“a detecting circuit that detects a relationship between the monitor light received by the light receiver, and the wavelength or optical power of the signal light, and a controlling circuit that adjust the control parameter for the optical device to control the operation setting, based on the relationship detected by the detecting circuit”, Abst.; “means for detecting a relationship between the processed branched portion and at least one of a wavelength and optical power of the signal light and for adjusting the control parameter of the optical device based on the detected relationship”, Claim 35). Thus, Miyata clearly teaches a method and apparatus for controlling the operation settings of a MEMS mirror based on a relationship between monitored light and a determined wavelength and optical power of the light. As such, it is the position of the Examiner that Miyata teaches adjusting the array of micromirrors based on the determined wavelength and the power level.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed US 2008/0161986 A1 (hereinafter Breed) in view of Segura et al. US 2018/0041279 A1 (hereinafter Segura).
Regarding Claim 11, Breed teaches a system for optimizing optical communication for autonomous vehicles (Abst.; “a communications system in each vehicle to communicate with other vehicles. The communications systems transmit the position of each vehicle to other vehicles”, Par. 23; “All forms of information and methods of communication to and between vehicles are contemplated including direct communication with stationary and moving satellites, communication with fixed earth-based stations using infrared, optical, terahertz, radar, radio and other segments of the electromagnetic spectrum, direct or indirect communication with the internet and inter-vehicle communication”, Par. 149; Par. 296; Par. 301; “a Kalman filter is used to optimize the data from the inertial reference unit as well as other input sources of data, signals or information”, Par. 528), comprising: a processing circuitry (Par. 32; Par. 145-146; Par. 203; Par. 527); and a memory (Par. 516-517), the memory containing instructions that, when executed by the processing circuitry, configure the system to: determine a predetermined route of a vehicle (Abst.; Route Guidance, Par. 417-418; “providing a vehicle travel management system which monitors the location of vehicles in a travel lane and the location of the travel lane; creating dedicated travel lanes for vehicles equipped with the vehicle travel management system; and managing travel of vehicles in the dedicated travel lanes to maximize travel speed of the vehicles and minimize collisions between the vehicles”, Claim 1) equipped with an optical communication device (OCD) (Abst.; “a communications system in each vehicle to communicate with other vehicles. The communications systems transmit the position of each vehicle to other vehicles”, Par. 23; “All forms of information and methods of communication to and between vehicles are contemplated including direct communication with stationary and moving satellites, communication with fixed earth-based stations using infrared, optical, terahertz, radar, radio and other segments of the electromagnetic spectrum, direct or indirect communication with the internet and inter-vehicle communication”, Par. 149; Par. 296; Par. 301); determine a location of at least one infrastructure unit along the predetermined route (Par. 23; Par. 163-164; Par. 201-209; “enable measurement of the distance to an object in the vicinity of the vehicle”, Par. 263); determine angles required for transmission on the predetermined route and the determined location of the at least one infrastructure unit to facilitate optical communication between the OCD and the at least one infrastructure unit (“The travel management may entail establishing and maintaining communications between the vehicles with the movement of the vehicles being coordinated to enable a minimal distance between adjacent vehicles in the dedicated travel lanes”, Abst.; The data may include, when the transmitter is a moving vehicle, the velocity, speed, the direction of travel, the estimated travel path and the destination of the vehicle… Such analysis may include a determination as to whether any transmissions are from transmitters within a pre-determined area relative to the vehicle, whether any transmissions are from transmitters situated within a pre-determined distance from the vehicle, whether any transmissions are from transmitters traveling in a direction toward the vehicle's current position, whether any transmissions are from transmitters traveling in a direction toward the vehicle's projected position based on its current position and velocity, the angle between the transmitter and the vehicle, and any combinations of such determinations, Par. 201-209; “One preferred method of communication between vehicles uses that portion of the electromagnetic spectrum that permits only line of sight communication. In this manner, only those vehicles that are in view can communicate. In most cases, a collision can only occur between vehicles that can see each other. This system has the advantage that the "communications network" only contains nearby vehicles. This would require that when a truck, for example, blocks another stalled vehicle that the information from the stalled vehicle be transmitted via the truck to a following vehicle. An improvement in this system would use a rotating aperture that would only allow communication from a limited angle at a time further reducing the chance for multiple messages to interfere with each other. Each vehicle transmits at all angles but receives at only one angle at a time”, Par. 296).
Breed does not teach the optical communication device including an array of micromirrors; determining angles required for the array of micromirrors; and adjust the array of micromirrors based on the determined angles. However, Segura teach an optical communication device (Abst.; Fig. 2) including an array of micromirrors (214, fig. 2; a micro-electro-mechanical system (MEMS), the multi-axis optical steering system 214 may include an array of fast steering mirrors or an optical phase array (OPA), Par. 37); determining angles required for the array of micromirrors (the multi-axis optical steering system 214 may be associated with a beam angle steering range and may use the position error 230 and the position of the transmit/receive target 110 to steer the corresponding optical beam 20 toward the transmit/receive target 110, Par. 37; Par. 45; Par. 7); and adjust the array of micromirrors based on the determined angles (the multi-axis optical steering system 214 may be associated with a beam angle steering range and may use the position error 230 and the position of the transmit/receive target 110 to steer the corresponding optical beam 20 toward the transmit/receive target 110, Par. 37; Par. 45; Par. 7), because this allows the system to direct each optical beam based on a corresponding position error towards a corresponding transmit/receive target (Abst.; Par. 4).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Breed to include the features: the optical communication device including an array of micromirrors; determining angles required for the array of micromirrors; and adjust the array of micromirrors based on the determined angles, because this allows the system to direct each optical beam based on a corresponding position error towards a corresponding transmit/receive target.
Regarding Claim 15, Breed as modified by Segura teaches the system of claim 11, wherein the system is further configured to: anticipate an upcoming at least one infrastructure unit based on a current vehicle speed and current vehicle location along the predetermined route (Breed, 5.4 Anticipatory Sensing, “A key to anticipating accidents is to be able to recognize and categorize objects that are about to impact a vehicle as well as their relative velocity… by knowing the location and velocity of other vehicles, for those cases where an accident cannot be avoided, the RtZF.RTM. system will in general be able to anticipate a crash”, Par. 244-248).
Regarding Claim 16, Breed as modified by Segura teaches the system of claim 11, wherein the angles required for the array of micromirrors are determined based on the predetermined route and the determined location of the at least one infrastructure unit located within an access range of the predetermined route (Breed, “The travel management may entail establishing and maintaining communications between the vehicles with the movement of the vehicles being coordinated to enable a minimal distance between adjacent vehicles in the dedicated travel lanes”, Abst.; The data may include, when the transmitter is a moving vehicle, the velocity, speed, the direction of travel, the estimated travel path and the destination of the vehicle… Such analysis may include a determination as to whether any transmissions are from transmitters within a pre-determined area relative to the vehicle, whether any transmissions are from transmitters situated within a pre-determined distance from the vehicle, whether any transmissions are from transmitters traveling in a direction toward the vehicle's current position, whether any transmissions are from transmitters traveling in a direction toward the vehicle's projected position based on its current position and velocity, the angle between the transmitter and the vehicle, and any combinations of such determinations, Par. 201-209; “One preferred method of communication between vehicles uses that portion of the electromagnetic spectrum that permits only line of sight communication. In this manner, only those vehicles that are in view can communicate. In most cases, a collision can only occur between vehicles that can see each other. This system has the advantage that the "communications network" only contains nearby vehicles. This would require that when a truck, for example, blocks another stalled vehicle that the information from the stalled vehicle be transmitted via the truck to a following vehicle. An improvement in this system would use a rotating aperture that would only allow communication from a limited angle at a time further reducing the chance for multiple messages to interfere with each other. Each vehicle transmits at all angles but receives at only one angle at a time”, Par. 296; Segura, the multi-axis optical steering system 214 may be associated with a beam angle steering range and may use the position error 230 and the position of the transmit/receive target 110 to steer the corresponding optical beam 20 toward the transmit/receive target 110, Par. 37; Par. 45; Par. 7).
Regarding Claim 17, Breed as modified by Segura teaches the system of claim 11, wherein the system is further configured to: adjust at least one of a yaw, a pitch, and a roll of the array of micromirrors (Segura, MEMS adjusted along multiple axes [although not explicitly stated in Segura, it is inherent the axis of rotation in three-dimensional space are yaw, pitch, and roll, i.e. vertical, lateral, and longitudinal], Abst.; Par. 37; Par. 45).
Regarding Claim 18, Breed as modified by Segura teaches the system of claim 11, wherein the system is further configured to: adjust the array of micromirrors based on previously collected travel data from at least one of: the vehicle and other vehicles that previously travelled along the predetermined route (Breed, “a vehicle can precisely determine its location within about two centimeters relative to the MIR, RFID tags or radar and reflectors and since the precise location of these devices has previously been recorded… Each vehicle that has recently passed through a PPS triad now becomes a differential GPS station for as long as the satellite locks are maintained assuming a perfect clock on-board the vehicle and a stable ionosphere. Therefore, through inter-vehicle communications, all vehicles in the vicinity can also significantly improve their knowledge of their position accuracy”, Par. 179; “The neural network 63 has been previously trained on a library of images that can involve as many as one million such images”, Par. 536; “The travel management may entail establishing and maintaining communications between the vehicles with the movement of the vehicles being coordinated to enable a minimal distance between adjacent vehicles in the dedicated travel lanes”, Abst.; The data may include, when the transmitter is a moving vehicle, the velocity, speed, the direction of travel, the estimated travel path and the destination of the vehicle… Such analysis may include a determination as to whether any transmissions are from transmitters within a pre-determined area relative to the vehicle, whether any transmissions are from transmitters situated within a pre-determined distance from the vehicle, whether any transmissions are from transmitters traveling in a direction toward the vehicle's current position, whether any transmissions are from transmitters traveling in a direction toward the vehicle's projected position based on its current position and velocity, the angle between the transmitter and the vehicle, and any combinations of such determinations, Par. 201-209; “One preferred method of communication between vehicles uses that portion of the electromagnetic spectrum that permits only line of sight communication. In this manner, only those vehicles that are in view can communicate. In most cases, a collision can only occur between vehicles that can see each other. This system has the advantage that the "communications network" only contains nearby vehicles. This would require that when a truck, for example, blocks another stalled vehicle that the information from the stalled vehicle be transmitted via the truck to a following vehicle. An improvement in this system would use a rotating aperture that would only allow communication from a limited angle at a time further reducing the chance for multiple messages to interfere with each other. Each vehicle transmits at all angles but receives at only one angle at a time”, Par. 296; Segura, the multi-axis optical steering system 214 may be associated with a beam angle steering range and may use the position error 230 and the position of the transmit/receive target 110 to steer the corresponding optical beam 20 toward the transmit/receive target 110, Par. 37; Par. 45; Par. 7).
Regarding Claim 19, Breed as modified by Segura teaches the system of claim 11, wherein the predetermined route of the vehicle equipped with an OCD is a public transportation route (Breed, Par. 358).
Regarding Claim 20, Breed as modified by Segura teaches the system of claim 11, wherein the OCD includes an emitter configured to transmit a first signal for communication with other vehicles and a second signal for communication with at least one infrastructure unit (individual signals may be transmitted to other vehicles, or to control stations, Abst.; “a communications system in each vehicle to communicate with other vehicles.”, Par. 23; “All forms of information and methods of communication to and between vehicles are contemplated including direct communication with stationary and moving satellites, communication with fixed earth-based stations using infrared, optical, terahertz, radar, radio and other segments of the electromagnetic spectrum, direct or indirect communication with the internet and inter-vehicle communication”, Par. 149; “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects”, Par. 201-209; Par. 296; Par. 301; “The supervisory travel management system would monitor the position of all vehicles able to communicate with it, and optionally their speed, and in preferred combination with data about the travel lanes the vehicles are traveling on, manage the movement of all of the vehicles. This may involve directing instructions to each vehicle, to be received by the communications system of each vehicle, which are implemented by the vehicle control system to move the vehicle, e.g., at a set speed and in a set direction”, Par. 280; “a communication system 234 arranged in each vehicle 230 and coupled to the sensor system 232 therein for communicating the obtained information to a control station 236, e.g., via the Internet. A transmission system 238 arranged at or coupled to the control station 236”, Par. 284).
Breed does not specifically teach a dual wavelength emitter configured to transmit a first wavelength and a second wavelength. However, However, Segura teach an optical communication device (Abst.; Fig. 2) including a dual wavelength emitter configured to transmit a first wavelength and a second wavelength, the first wavelength transmitted to a first target and the second wavelength transmitted to a second target (the optical transceiver is configured to transmit/receive a plurality of optical feeds. Each optical feed may have a different wavelength, Par. 5; dedicated wavelengths to separate transmit/receive targets 110, Par. 25-26; Par. 37; Par. 45), because this allows the system to simultaneously direct multiple optical beams towards a corresponding transmit/receive target using wavelength multiplexing (Abst.; Par. 4-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breed as modified by Segura to include a dual wavelength emitter configured to transmit a first wavelength and a second wavelength, because this allows the system to simultaneously direct multiple optical beams towards a corresponding transmit/receive target (i.e. other vehicles and at least one instructor unit) using wavelength multiplexing.
Regarding Claim 21, Breed as modified by Segura teaches the system of claim 11, wherein the OCD transmits vehicle optical communications and infrastructure optical communications (individual signals may be transmitted to other vehicles, or to control stations, Abst.; “a communications system in each vehicle to communicate with other vehicles.”, Par. 23; “All forms of information and methods of communication to and between vehicles are contemplated including direct communication with stationary and moving satellites, communication with fixed earth-based stations using infrared, optical, terahertz, radar, radio and other segments of the electromagnetic spectrum, direct or indirect communication with the internet and inter-vehicle communication”, Par. 149; “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects”, Par. 201-209; Par. 296; Par. 301; “The supervisory travel management system would monitor the position of all vehicles able to communicate with it, and optionally their speed, and in preferred combination with data about the travel lanes the vehicles are traveling on, manage the movement of all of the vehicles. This may involve directing instructions to each vehicle, to be received by the communications system of each vehicle, which are implemented by the vehicle control system to move the vehicle, e.g., at a set speed and in a set direction”, Par. 280; “a communication system 234 arranged in each vehicle 230 and coupled to the sensor system 232 therein for communicating the obtained information to a control station 236, e.g., via the Internet. A transmission system 238 arranged at or coupled to the control station 236”, Par. 284).
Breed does not specifically teach the OCD includes at least one filter configured to control wavelengths emitted from the OCD such that the vehicle optical communications are transmitted over a first filtered wavelength, and the infrastructure optical communications are transmitted over a second filtered wavelength. However, However, Segura teach an optical communication device (Abst.; Fig. 2) including at least one filter (dichroic mirror 212, Fig. 2; the dichroic mirror is operative as an optical filter that permits the spectral band associated with the beacon signals to pass therethrough and reflects the spectral band associated with the optical beams, Par. 8) configured to control wavelengths emitted from the OCD (dichroic mirror 212 is configured to reflect the optical beams 20a-c separated by the beam separator 210a toward the multi-axis optical steering system 214, Par. 8, Par. 34) such that optical communications to a first target are transmitted over a first filtered wavelength, and optical communications to a second target are transmitted over a second filtered wavelength (the optical transceiver is configured to transmit/receive a plurality of optical feeds. Each optical feed may have a different wavelength, Par. 5; dedicated wavelengths to separate transmit/receive targets 110, Par. 25-26; Par. 37; Par. 45; wavelengths transmitted after being filtered by dichroic mirror 212, Fig. 2; Par. 8, Par. 34), because this allows the system to simultaneously direct multiple optical beams towards a corresponding transmit/receive target using wavelength multiplexing (Abst.; Par. 4-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breed as modified by Segura to include at least one filter configured to control wavelengths emitted from the OCD such that the vehicle optical communications are transmitted over a first filtered wavelength, and the infrastructure optical communications are transmitted over a second filtered wavelength, because this allows the system to simultaneously direct multiple optical beams towards a corresponding transmit/receive target (i.e. other vehicles and at least one instructor unit) using wavelength multiplexing.
Regarding Claims 1 and 5-9, method claims 1 and 5-9 are drawn to a method of using a device the same as claimed in apparatus claims 11 and 15-19. As such, the limitations of claims 1 and 5-9 correspond to limitations of claims 11 and 15-19, and are therefore rejected for the same reason(s) of obviousness as stated above. 
Regarding Claim 10, claim 10 is drawn to a non-transitory computer readable medium storing instructions executable to perform a process the same as that claimed in method claim 1 and apparatus claim 11. As such, the limitations of claim 10 correspond to limitations of claims 1 and 11, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed as modified by Segura, and further in view of Brown US 2021/0302621 A1 (hereinafter brown).
Regarding Claim 12, Breed as modified by Segura teaches the system of claim 11.
Breed as modified by Segura does not teach wherein communication handoffs between the vehicle and multiple infrastructure units is executed based on optical signal strength and route location. However, Brown teaches a system for autonomous vehicles (Par. 95) wherein communication handoffs between the vehicle and multiple infrastructure units is executed based on optical signal strength and route location (A communications handoff of the UAV from the first communications station 3201a to the second communications station 3201b may be executed… The UAV may make a determination as to which of the communications stations 3201a or 3201b it will communicate with or will primarily communicate with (for instance, based on signal strengths of received signals from one or more of the stations, based on flight route and station locations, based on current or expected UAV location, or other factors), Par. 277), because this allows the vehicle to optimize communication along a path of travel as it gets closer to/further from different communication stations (Par. 277).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breed as modified by Segura wherein communication handoffs between the vehicle and multiple infrastructure units is executed based on optical signal strength and route location, because this allows the vehicle to optimize communication along a path of travel as it gets closer to/further from different communication stations.
Regarding Claim 13, Breed as modified by Segura and Brown teaches the system of claim 12, wherein the communication handoffs are based on machine learning techniques including at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering (Brown, An edge intelligence powered platform is provided. Systems of the present disclosure may employ an edge intelligence paradigm that at least a portion of the data processing can be performed at the edge. In some instances, a machine learning model may be built and trained on the cloud and run on the edge device or edge system (e.g., hardware accelerator), Par. 425; “The machine learning algorithm may comprise one or more of the following: a support vector machine (SVM), a naïve Bayes classification, a linear regression, a quantile regression, a logistic regression, a random forest, a neural network, a gradient-boosted decision tree, or another supervised or unsupervised machine learning algorithm”, Par. 430; Breed also suggests the use of machine learning techniques including neural networks to perform system functions, Par. 81-100; Par. 535-536).
Regarding Claims 2-3, method claims 2-3 are drawn to a method of using a device the same as claimed in apparatus claims 12-13. As such, the limitations of claims 2-3 correspond to limitations of claims 12-13, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed as modified by Segura, and further in view of Miyata et al. US 6934433 B2 (hereinafter Miyata).
Regarding Claim 14, Breed as modified by Segura teaches the system of claim 11.
Breed does not explicitly teach wherein the system is further configured to: determine a required wavelength and a power level for transmission signals from the OCD; and adjust the array of micromirrors based on the determined required wavelength and the power level. However, Breed does teach that it is desirable to design optical emitters of the system to have an required wavelength and an power level for transmission (Typically, it will operate in the eye-safe portion of the infrared spectrum for safety reasons, that is, at wavelengths above 1.4 microns, Par. 135; an IR frequency can be chosen in the eyesafe part of the spectrum. This will permit higher transmitted power to be used which, especially when used with range gating, will permit the penetration of a substantial distance through fog, rain or snow, Par. 147; “A laser operating in the infrared part of the electromagnetic spectrum avoids the eye danger problem, provided the frequency is sufficiently far from the visible, and, since it will not be seen, it will not be annoying”, Par. 213; “Of particular importance is the use of a high powered eye-safe laser radar such as a 30 to 100 watt laser diode in an expanded beam form to penetrate fog, rain and snow through the use of range gating”, Par. 239), because selecting a high-power infrared wavelength allows for transmission able to penetrate fog, rain and snow while sill ensuring eye safety (Typically, it will operate in the eye-safe portion of the infrared spectrum for safety reasons, that is, at wavelengths above 1.4 microns, Par. 135; an IR frequency can be chosen in the eyesafe part of the spectrum. This will permit higher transmitted power to be used which, especially when used with range gating, will permit the penetration of a substantial distance through fog, rain or snow, Par. 147; “A laser operating in the infrared part of the electromagnetic spectrum avoids the eye danger problem, provided the frequency is sufficiently far from the visible, and, since it will not be seen, it will not be annoying”, Par. 213; “Of particular importance is the use of a high powered eye-safe laser radar such as a 30 to 100 watt laser diode in an expanded beam form to penetrate fog, rain and snow through the use of range gating”, Par. 239). Additionally, Miyata teaches a device and method for controlling an optical communication device (Abst.) wherein an array of micromirrors is adjusted based on a determined wavelength and power level of transmission (a detecting circuit that detects a relationship between the monitor light received by the light receiver, and the wavelength or optical power of the signal light, and a controlling circuit that adjust the control parameter for the optical device to control the operation setting, based on the relationship detected by the detecting circuit, Abst.; the control system according to the present invention may be adopted to an optical device using a so-called MEMS mirror made by applying a micro-machining (MEMS) technique. Specifically, in such a constitution where a movable plate supported by a torsion bar and formed with a mirror on the upper face thereof, is formed integrally on a silicon substrate, and the movable plate is rotated by an electromagnetic force with the torsion bar as the axis, this optical device using the MEMS mirror is an optical device capable of switching optical paths by variably controlling the swinging angle of the mirror, Col. 21, lines 25-35; means for detecting a relationship between the processed branched portion and at least one of a wavelength and optical power of the signal light and for adjusting the control parameter of the optical device based on the detected relationship to achieved desired processing of the signal light by the optical device, wherein the optical device and the monitoring device are optical devices utilizing MEMS mirrors, claim 35), because this allows orientation of the mirrors to be controlled with high accuracy immediately after starting of control operations (Col. 1, lines 8-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breed as modified by Segura to include the features: determine an required wavelength and an power level for transmission signals from the OCD; and adjust the array of micromirrors based on the determined required wavelength and the power level, because selecting a high-power infrared wavelength allows for transmission able to penetrate fog, rain and snow while sill ensuring eye safety, and because this allows orientation of the mirrors to be controlled with high accuracy immediately after starting of control operations.
Regarding Claim 4, method claim 4 is drawn to a method of using a device the same as claimed in apparatus claim 14. As such, the limitations of claim 4 correspond to limitations of claim 14, and is therefore rejected for the same reason(s) of obviousness as stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636